MAYER, Circuit Judge,
concurring.
I agree that neither the complaint which the district court summarily dismissed nor the arguments presented here show any merit to the case. The court’s comprehensive analysis of appellants’ confusing claims imparts an aura of validity to them that may be thought to belie the description “frivolous.” But it conclusively shows that under no conceivable argument do they have a chance, and it would be wasteful to transfer any of the claims to the courts in which they belong.